MANDATE

                 The Fourteenth Court of Appeals
                                NO. 14-13-00873-CV

The Kroger Co., Appellant                  Appealed from the 129th District Court
                                           of Harris County. (Tr. Ct. No. 2011-
v.                                         44685). Opinion delivered by Justice
                                           Busby. Justices Jamison and Brown also
Christopher Milanes, Appellee
                                           participating.

TO THE 129TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on July 30, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

      This cause, an appeal from the judgment in favor of appellee, Christopher
Milanes, signed July 8, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.
      We order appellant, The Kroger Co., to pay all costs incurred in this appeal.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, October 19,
2015.